This is a suit to annul the judgment that was rendered against the present plaintiffs as defendants in the suit of the Eureka Homestead Society v. George Sladovich, Sr. and Jr. (No. 25914)108 So. 477,1 decided to-day. This appeal is from a judgment dismissing the action of nullity on an exception of no cause of action, because the complaints made by the plaintiffs here were being brought up by their appeal from the judgment which they were suing to annul.
The exception of no cause of action was properly sustained. Every issue tendered by the plaintiffs' petition in this suit was presented by their appeal from the judgment which they are now suing to annul, and was disposed of by our decree affirming the judgment. The appeal from that judgment was taken and perfected by the filing of an appeal bond before this suit to annul the judgment was filed. A party against whom a judgment has been rendered cannot sue to annul the judgment for a cause for which it may be annulled on an appeal which he has taken. Gilmore v. Gilmore, 9 La. Ann. 204; Taliaferro v. Steele, 14 La. Ann. 656; Blanck v. Speckman, 23 La. Ann. 146; Esterbrook v. Gauche, 27 La. Ann. 36; Payne  Joubert v. Schaeffer-Gaiennie Co. 44 So. 134,119 La. 382.
The judgment is affirmed.
1 Ante, p. 265. *Page 272